 


109 HR 2087 IH: States’ Rights to Medical Marijuana Act
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2087 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Frank of Massachusetts (for himself, Mr. Paul, Mr. Rohrabacher, Mr. Farr, Mr. Sanders, Mr. Kucinich, Mr. Abercrombie, Mr. Wexler, Mr. Waxman, Mr. Hinchey, Mr. George Miller of California, Mr. McDermott, Ms. Schakowsky, Ms. Woolsey, Mr. DeFazio, Mr. McGovern, Mr. Blumenauer, Ms. Lee, Mr. Case, Mr. Grijalva, Mr. Udall of Colorado, Mr. Stark, Mr. Capuano, Ms. Jackson-Lee of Texas, Ms. Eshoo, Mr. Honda, Mr. Olver, Mr. Moran of Virginia, Mr. Andrews, Ms. Linda T. Sánchez of California, and Ms. Baldwin) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the medical use of marijuana in accordance with the laws of the various States. 
 
 
1.Short titleThis Act may be cited as the States’ Rights to Medical Marijuana Act. 
2.Controlled Substances Act 
(a)ScheduleMarijuana is moved from schedule I of the Controlled Substances Act to schedule II of such Act. 
(b)Prescription or recommendation 
(1)In generalNo provision of the Controlled Substances Act shall prohibit or otherwise restrict— 
(A)the prescription or recommendation of marijuana by a physician for medical use, 
(B)an individual from obtaining and using marijuana from a prescription or recommendation of marijuana by a physician for medical use by such individual, or 
(C)a pharmacy from obtaining and holding marijuana for the prescription or recommendation of marijuana by a physician for medical use under applicable State lawin a State in which marijuana may be prescribed or recommended by a physician for medical use under applicable State law. 
(2)ProductionNo provision of the Controlled Substances Act shall prohibit or otherwise restrict an entity established by a State, in which marijuana may be prescribed or recommended by a physician for medical use, for the purpose of producing marijuana for prescription or recommendation by a physician for medical use from producing and distributing marijuana for such purpose. 
3.Federal Food, Drug, and Cosmetic Act 
(a)In generalNo provision of the Federal Food, Drug, and Cosmetic Act shall prohibit or otherwise restrict— 
(1)the prescription or recommendation of marijuana by a physician for medical use, 
(2)an individual from obtaining and using marijuana from a prescription or recommendation of marijuana by a physician for medical use by such individual, or 
(3)a pharmacy from obtaining and holding marijuana for the prescription or recommendation of marijuana by a physician for medical use,in a State in which marijuana may be prescribed or recommended by a physician for medical use under applicable State law. 
(b)ProductionNo provision of the Federal Food, Drug, and Cosmetic Act shall prohibit or otherwise restrict an entity established by a State, in which marijuana may be prescribed or recommended by a physician for medical use, for the purpose of producing marijuana for prescription or recommendation by a physician for medical use from producing and distributing marijuana for such purpose. 
4.Relation of Act to certain prohibitions relating to smokingThis Act does not affect any Federal, State, or local law regulating or prohibiting smoking in public. 
 
